--------------------------------------------------------------------------------

Exhibit 10.1
 
PARAMOUNT GOLD AND SILVER CORP.
Common Stock (par value $0.001 per share)


At Market Issuance Sales Agreement
 
June 23, 2011
 
McNicoll, Lewis & Vlak LLC 1251 Avenue of the Americas 41st Floor New York, NY
10020


Ladies and Gentlemen:


Paramount Gold and Silver Corp., a Delaware corporation (the “Company”),
confirms its agreement (this “Agreement”) with McNicoll, Lewis & Vlak LLC (the
“MLV”), as follows:


1. Issuance and Sale of Shares. The Company agrees that, from time to time
during the term of this Agreement, on the terms and subject to the conditions
set forth herein, it may issue and sell through MLV, shares (the “Placement
Shares”) of the Company’s common stock, par value $0.001 per share (the “Common
Stock”) provided however, that in no event shall the Company issue or sell
through MLV such number of Shares that (a) would cause the Company to not
satisfy the eligibility requirements for use of Form S-3, (b) exceeds the number
of shares of Common Stock registered on the effective Registration Statement (as
defined below) pursuant to which the offering is being made, or (c) exceeds the
number of authorized but unissued shares of the Company’s Common Stock (the
lesser of (a), (b), and (c), the “Maximum Amount”). Notwithstanding anything to
the contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the amount of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that MLV shall have no obligation in connection with such compliance.  The
issuance and sale of Placement Shares through MLV will be effected pursuant to
the Registration Statement (as defined below) filed by the Company and declared
effective by the Securities and Exchange Commission (the “Commission”), although
nothing in this Agreement shall be construed as requiring the Company to use the
Registration Statement to issue Common Stock.


The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333­153104), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder (the “Exchange Act
Regulations”). The Company has prepared a prospectus supplement specifically
relating to the Placement Shares (the “Prospectus Supplement”) to the base
prospectus included as part of such registration statement.  The Company will
furnish to MLV, for use by MLV, copies of the prospectus included as part of
such registration statement, as supplemented by the Prospectus Supplement,
relating to the Placement Shares.  Except where the context otherwise requires,
such registration statement, including all documents filed as part thereof or
incorporated by reference therein, and including any information contained in a
Prospectus (as defined below) subsequently filed with the Commission pursuant to
Rule 424(b) under the Securities Act Regulations or deemed to be a part of such
registration statement pursuant to Rule 430B of the Securities Act Regulations,
is herein called the “Registration Statement.” The base prospectus, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented by the Prospectus Supplement, in the form
in which such prospectus and/or Prospectus Supplement have most recently been
filed by the Company with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations, together with the then issued Issuer Free Writing
Prospectus(es), is herein called the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated by reference
therein, and any reference herein to the terms “amend,” “amendment” or
“supplement” with respect to the Registration Statement or the Prospectus shall
be deemed to refer to and include the filing after the execution hereof of any
document with the Commission deemed to be incorporated by reference therein (the
“Incorporated Documents”).

 
 

--------------------------------------------------------------------------------

 


For purposes of this Agreement, all references to the Registration Statement,
the Prospectus or to any amendment or supplement thereto shall be deemed to
include the most recent copy filed with the Commission pursuant to its
Electronic Data Gathering Analysis and Retrieval System, or if applicable, the
Interactive Data Electronic Application system when used by the Commission
(collectively, “EDGAR”).


2. Placements.


(a) Each time that the Company wishes to issue and sell Placement Shares
hereunder (each, a “Placement”), it will notify MLV by email notice (or other
method mutually agreed to in writing by the Parties) of the number of Placement
Shares, the time period during which sales are requested to be made, any
limitation on the number of Placement Shares that may be sold in any one day and
any minimum price below which sales may not be made (a “Placement Notice”), the
form of which is attached hereto as Schedule 1. The Placement Notice shall
originate from any of the individuals from the Company set forth on Schedule 3
(with a copy to each of the other individuals from the Company listed on such
schedule), and shall be addressed to each of the individuals from MLV set forth
on Schedule 3, as such Schedule 3 may be amended from time to time.  The
Placement Notice shall be effective unless and until (i) MLV declines to accept
the terms contained therein for any reason, in its sole discretion, (ii) the
entire amount of the Placement Shares thereunder have been sold, (iii) the
Company suspends or terminates the Placement Notice or (iv) the Agreement has
been terminated under the provisions of Section 12. The amount of any discount,
commission or other compensation to be paid by the Company to MLV in connection
with the sale of the Placement Shares shall be calculated in accordance with the
terms set forth in Schedule 2.
 
(b) It is expressly acknowledged and agreed that neither the Company nor MLV
will have any obligation whatsoever with respect to a Placement or any Placement
Shares unless and until the Company delivers a Placement Notice to MLV and MLV
does not decline such Placement Notice pursuant to the terms set forth above,
and then only upon the terms specified therein and herein.  In the event of a
conflict between the terms of this Section 2 and the terms of a Placement
Notice, the terms of the Placement Notice will control.
 
(c) Each Party acknowledges and agrees that neither MLV, nor any of its
affiliates or subsidiaries, shall engage in (i) any short sale of any security
of the Company or (ii) any sale of any security of the Company that MLV does not
own or any sale which is consummated by the delivery of a Placement Share or a
security of the Company borrowed by, or for the account of, MLV.
 
(d) MLV further acknowledges that neither it, nor any of its affiliates or
subsidiaries, shall engage in any proprietary trading or trading for MLV’s own
account.

 
 

--------------------------------------------------------------------------------

 
 
1.
Sale of Placement Shares by MLV. Subject to the provisions of Section 5(a), MLV,
for the period specified in the Placement Notice, will use its commercially
reasonable efforts consistent with its normal trading and sales practices and
applicable state and federal laws, rules and regulations and the rules of the
NYSE Amex (the “Exchange”), to sell the Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement
Notice.  MLV will provide written confirmation to the Company no later than the
opening of the Trading Day (as defined below) immediately following the Trading
Day on which it has made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to MLV pursuant to Section 2 with respect to such sales, and the Net
Proceeds (as defined below) payable to the Company, with an itemization of the
deductions made by MLV (as set forth in Section 5(b)) from the gross proceeds
that it receives from such sales.  Subject to the terms of the Placement Notice,
MLV may sell Placement Shares by any method permitted by law deemed to be an “at
the market” offering as defined in Rule 415 of the Securities Act Regulations,
including without limitation sales made directly on the Exchange, on any other
existing trading market for the Common Stock or to or through a market
maker.  Subject to the terms of a Placement Notice, MLV may also sell Placement
Shares by any other method permitted by law, including but not limited to in
privately negotiated transactions. “Trading Day” means any day on which Common
Stock are purchased and sold on the Exchange.

 
2.
Suspension of Sales. The Company or MLV may, upon notice to the other party in
writing (including by email correspondence to each of the individuals of the
other Party set forth on Schedule 3, if receipt of such correspondence is
actually acknowledged by any of the individuals to whom the notice is sent,
other than via auto-reply) or by telephone (confirmed immediately by verifiable
facsimile transmission or email correspondence to each of the individuals of the
other Party set forth on Schedule 3), suspend any sale of Placement Shares;
provided, however, that such suspension shall not affect or impair any party’s
obligations with respect to any Placement Shares sold hereunder prior to the
receipt of such notice.  Each of the parties agrees that no such notice under
this Section 4 shall be effective against any other party unless it is made to
one of the individuals named on Schedule 3 hereto, as such Schedule may be
amended from time to time.


 
 

--------------------------------------------------------------------------------

 

5. Sale and Delivery to MLV; Settlement.


(a) Sale of Placement Shares. On the basis of the representations and warranties
herein contained and subject to the terms and conditions herein set forth, upon
MLV’s acceptance of the terms of a Placement Notice, and unless the sale of the
Placement Shares described therein has been declined, suspended, or otherwise
terminated in accordance with the terms of this Agreement, MLV, for the period
specified in the Placement Notice, will use its commercially reasonable efforts
consistent with its normal trading and sales practices to sell such Placement
Shares up to the amount specified, and otherwise in accordance with the terms of
such Placement Notice.  The Company acknowledges and agrees that (i) there can
be no assurance that MLV will be successful in selling Placement Shares, (ii)
MLV will incur no liability or obligation to the Company or any other person or
entity if it does not sell Placement Shares for any reason other than a failure
by MLV to use its commercially reasonable efforts consistent with its normal
trading and sales practices and applicable law and regulations to sell such
Placement Shares as required under this Agreement and (iii) MLV shall be under
no obligation to purchase Placement Shares on a principal basis pursuant to this
Agreement, except as otherwise agreed by MLV and the Company.


(b) Settlement of Placement Shares. Unless otherwise specified in the applicable
Placement Notice, settlement for sales of Placement Shares will occur on the
third (3rd) Trading Day (or such earlier day as is industry practice for
regular-way trading) following the date on which such sales are made (each, a
“Settlement Date”). The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by MLV, after
deduction for (i) MLV’s commission, discount or other compensation for such
sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any governmental or self-regulatory organization in
respect of such sales.


(c) Delivery of Placement Shares. On or before each Settlement Date, the Company
will, or will cause its transfer agent to, electronically transfer the Placement
Shares being sold by crediting MLV’s or its designee’s account (provided MLV
shall have given the Company written notice of such designee prior to the
Settlement Date) at The Depository Trust Company through its Deposit and
Withdrawal at Custodian System or by such other means of delivery as may be
mutually agreed upon by the parties hereto which in all cases shall be freely
tradable, transferable, registered shares in good deliverable form.  On each
Settlement Date, MLV will deliver the related Net Proceeds in same day funds to
an account designated by the Company on, or prior to, the Settlement Date.  The
Company agrees that if the Company, or its transfer agent (if applicable),
defaults in its obligation to deliver Placement Shares on a Settlement Date, the
Company agrees that in addition to and in no way limiting the rights and
obligations set forth in Section 10(a) hereto, it will (i) hold MLV harmless
against any loss, claim, damage, or expense (including reasonable legal fees and
expenses), as incurred, arising out of or in connection with such default by the
Company or its transfer agent (if applicable) and


(ii) pay to MLV any commission, discount, or other compensation to which it
would otherwise have been entitled absent such default.


(d) Limitations on Offering Size. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares if, after giving effect to
the sale of such Placement Shares, the aggregate gross sales proceeds of
Placement Shares sold pursuant to this Agreement would exceed the lesser of (A)
together with all sales of Placement Shares under this Agreement, the Maximum
Amount, (B) the amount available for offer and sale under the currently
effective Registration Statement and (C) the amount authorized from time to time
to be issued and sold under this Agreement by the Company’s board of directors,
a duly authorized committee thereof or a duly authorized executive committee,
and notified to MLV in writing. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares pursuant to this Agreement
at a price lower than the minimum price authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive committee, and notified to MLV in writing. Further, under
no circumstances shall the Company cause or permit the aggregate offering amount
of Placement Shares sold pursuant to this Agreement to exceed the Maximum
Amount.

 
 

--------------------------------------------------------------------------------

 
 
6. Representations and Warranties of the Company. The Company represents and
warrants to, and agrees with MLV that as of the date of this Agreement and as of
each Applicable Time (as defined below), unless such representation, warranty or
agreement specifies a different time or time:


(a) Registration Statement and Prospectus. The Company and, assuming no act or
omission on the part of MLV that would make such statement untrue, the
transactions contemplated by this Agreement meet the requirements for and comply
with the conditions for the use of Form S-3 under the Securities Act.  The
Registration Statement has been filed with the Commission and has been declared
effective under the Securities Act.  The Prospectus Supplement will name MLV as
the agent in the section entitled “Plan of Distribution.” The Company has not
received, and has no notice of, any order of the Commission preventing or
suspending the use of the Registration Statement, or threatening or instituting
proceedings for that purpose.  The Registration Statement and the offer and sale
of Placement Shares as contemplated hereby meet the requirements of Rule 415
under the Act and comply in all material respects with said Rule. Any statutes,
regulations, contracts or other documents that are required to be described in
the Registration Statement or the Prospectus or to be filed as exhibits to the
Registration Statement have been so described or filed.  Copies of the
Registration Statement, the Prospectus, and any such amendments or supplements
and all documents incorporated by reference therein that were filed with the
Commission on or prior to the date of this Agreement have been delivered, or are
available through EDGAR, to MLV and its counsel.  The Company has not
distributed and, prior to the later to occur of each Settlement Date and
completion of the distribution of the Placement Shares, will not distribute any
offering material in connection with the offering or sale of the Placement
Shares other than the Registration Statement and the Prospectus and any Issuer
Free Writing Prospectus (as defined below) to which MLV has consented. The
Common Stock are currently quoted on the Exchange under the trading symbol
“PZG”. Except as disclosed in the Registration Statement, including the
Incorporated Documents, the Company has not, in the 12 months preceding the date
hereof, received notice from the Exchange to the effect that the Company is not
in compliance with the listing or maintenance requirements.  Except as disclosed
in the Registration Statement, including the Incorporated Documents, or the
Prospectus, the Company has no reason to believe that it will not in the
foreseeable future continue to be in compliance with all such listing and
maintenance requirements.


(b) No Misstatement or Omission. The Registration Statement, when it became
effective, and the Prospectus, and any amendment or supplement thereto, on the
date of such Prospectus or amendment or supplement, conformed and will conform
in all material respects with the requirements of the Securities Act.  At each
Settlement Date, the Registration Statement and the Prospectus, as of such date,
will conform in all material respects with the requirements of the Securities
Act.  The Registration Statement, when it became or becomes effective, did not,
and will not, contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading.  The Prospectus and any amendment and supplement
thereto, on the date thereof and at each Applicable Time (defined below), did
not or will not include an untrue statement of a material fact or omit to state
a material fact necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.  The documents
incorporated by reference in the Prospectus or any Prospectus Supplement did
not, and any further documents filed and incorporated by reference therein will
not, when filed with the Commission, contain an untrue statement of a material
fact or omit to state a material fact required to be stated in such document or
necessary to make the statements in such document, in light of the circumstances
under which they were made, not misleading.  The foregoing shall not apply to
statements in, or omissions from, any such document made in reliance upon, and
in conformity with, information furnished to the Company by MLV specifically for
use in the preparation thereof.

 
 

--------------------------------------------------------------------------------

 
 
(c) Conformity with Securities Act and Exchange Act. The Registration Statement,
the Prospectus, any Issuer Free Writing Prospectus or any amendment or
supplement thereto, and the documents incorporated by reference in the
Registration Statement, the Prospectus or any amendment or supplement thereto,
when such documents were or are filed with the Commission under the Securities
Act or the Exchange Act or became or become effective under the Securities Act,
as the case may be, conformed or will conform in all material respects with the
requirements of the Securities Act and the Exchange Act, as applicable.


(d) Financial Information. The consolidated financial statements of the Company
included or incorporated by reference in the Registration Statement, the
Prospectus and the Issuer Free Writing Prospectuses, if any, together with the
related notes and schedules, present fairly, in all material respects, the
consolidated financial position of the Company and the Subsidiaries as of the
dates indicated and the consolidated results of operations, cash flows and
changes in stockholders’ equity of the Company for the periods specified and
have been prepared in compliance with the requirements of the Securities Act and
Exchange Act, as applicable, and in conformity with GAAP (as defined below)
applied on a consistent basis (except for such adjustments to accounting
standards and practices as are noted therein) during the periods involved; the
other financial and statistical data with respect to the Company and the
Subsidiaries contained or incorporated by reference in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any, are
accurately and fairly presented and prepared on a basis consistent with the
financial statements and books and records of the Company; there are no
financial statements (historical or pro forma) that are required to be included
or incorporated by reference in the Registration Statement, or the Prospectus
that are not included or incorporated by reference as required; the Company and
the Subsidiaries (as defined below) do not have any material liabilities or
obligations, direct or contingent (including any off-balance sheet obligations),
not described in the Registration Statement (excluding the exhibits thereto and
Incorporated Documents), and the Prospectus which are required to be described
in the Registration Statement or the Prospectus (including Exhibits thereto and
Incorporated Documents); and all disclosures contained or incorporated by
reference in the Registration Statement, the Prospectus and the Issuer Free
Writing Prospectuses, if any, regarding “non-GAAP financial measures” (as such
term is defined by the rules and regulations of the Commission) comply with
Regulation G of the Exchange Act and Item 10 of Regulation S-K under the
Securities Act, to the extent applicable;


(e) Conformity with EDGAR Filing. The Prospectus delivered to MLV for use in
connection with the sale of the Placement Shares pursuant to this Agreement will
be identical to the versions of the Prospectus created to be transmitted to the
Commission for filing via EDGAR, except to the extent permitted by Regulation
S-T.


(f) Organization. The Company and each of its Subsidiaries are, and will be,
duly organized, validly existing as a corporation and in good standing under the
laws of their respective jurisdictions of organization.  The Company and each of
its Subsidiaries are, and will be, duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on the assets,
business, operations, earnings, properties, condition (financial or otherwise),
prospects, stockholders’ equity or results of operations of the Company and the
Subsidiaries (as defined below) taken as a whole, or prevent or materially
interfere with consummation of the transactions contemplated hereby (a “Material
Adverse Effect”).


(g) Subsidiaries. The subsidiaries set forth on Schedule 4 (collectively, the
“Subsidiaries”), are the Company’s only significant subsidiaries (as such term
is defined in Rule 1-02 of Regulation S-X promulgated by the
Commission).  Except as set forth in the Registration Statement and in the
Prospectus, the Company owns, directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights.

 
 

--------------------------------------------------------------------------------

 
 
(h) No Violation or Default. Neither the Company nor any of its Subsidiaries is
(i) in violation of its charter or by-laws or similar organizational documents;
(ii) in default, and no event has occurred that, with notice or lapse of time or
both, would constitute such a default, in the due performance or observance of
any term, covenant or condition contained in any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which the Company or
any of its Subsidiaries is a party or by which the Company or any of its
Subsidiaries is bound or to which any of the property or assets of the Company
or any of its Subsidiaries are subject; or (iii) in violation of any law or
statute or any judgment, order, rule or regulation of any court or arbitrator or
governmental or regulatory authority, except, in the case of each of clauses


(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  Except as described in the Prospectus, the Prospectus
Supplement or the Incorporated Documents, to the Company’s knowledge, no other
party under any material contract or other agreement to which it or any of its
Subsidiaries is a party is in default in any respect thereunder where such
default would reasonably be expected to have a Material Adverse Effect.


(i) No Material Adverse Change. Subsequent to the respective dates as of which
information is given in the Registration Statement, the Prospectus and the Free
Writing Prospectuses, if any (including any document deemed incorporated by
reference therein), there has not been (i) any Material Adverse Effect, or any
development involving a prospective Material Adverse Effect, in or affecting the
business, properties, management, financial, condition (financial or otherwise),
results of operations, or prospects of the Company and the Subsidiaries taken as
a whole, (ii) any transaction which is material to the Company and the
Subsidiaries taken as a whole, (iii) any obligation or liability, direct or
contingent (including any off-balance sheet obligations), incurred by the
Company or any Subsidiary, which is material to the Company and the Subsidiaries
taken as a whole, (iv) any material change in the capital stock (other than as a
result of the sale of Placement Shares or other than as described in a proxy
statement filed on Schedule 14A or a Registration Statement on Form S-4 and
otherwise publicly announced) or outstanding long-term indebtedness of the
Company or any of its Subsidiaries or


(v) any dividend or distribution of any kind declared, paid or made on the
capital stock of the Company or any Subsidiary, other than in each case above in
the ordinary course of business or as otherwise disclosed in the Registration
Statement or Prospectus (including any document deemed incorporated by reference
therein);


(j) Capitalization. The issued and outstanding shares of capital stock of the
Company have been validly issued, are fully paid and nonassessable and, other
than as disclosed in the Registration Statement or the Prospectus, are not
subject to any preemptive rights, rights of first refusal or similar
rights.  The Company has an authorized, issued and outstanding capitalization as
set forth in the Registration Statement and the Prospectus as of the dates
referred to therein (other than the grant of additional options under the
Company’s existing stock option plans, or changes in the number of outstanding
Common Stock of the Company due to the issuance of shares upon the exercise or
conversion of securities exercisable for, or convertible into, Common Stock
outstanding on the date hereof or as a result of the issuance of Placement
Shares) and such authorized capital stock conforms to the description thereof
set forth in the Registration Statement and the Prospectus.  The description of
the Common Stock in the Registration Statement and the Prospectus is complete
and accurate in all material respects. Except as disclosed in or contemplated by
the Registration Statement or the Prospectus, as of the date referred to
therein, the Company did not have outstanding any options to purchase, or any
rights or warrants to subscribe for, or any securities or obligations
convertible into, or exchangeable for, or any contracts or commitments to issue
or sell, any shares of capital stock or other securities.


(k) Authorization; Enforceability. The Company has full legal right, power and
authority to enter into this Agreement and perform the transactions contemplated
hereby. This Agreement has been duly authorized, executed and delivered by the
Company and is a legal, valid and binding agreement of the Company enforceable
in accordance with its terms, except to the extent that (i) enforceability may
be limited by bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by general equitable principles and
(ii) the indemnification and contribution provisions of Section 10 hereof may be
limited by federal or state securities laws and public policy considerations in
respect thereof.


(l) Authorization of Placement Shares. The Placement Shares, when issued and
delivered pursuant to the terms approved by the board of directors of the
Company or a duly authorized committee thereof, or a duly authorized executive
committee, against payment therefor as provided herein, will be duly and validly
authorized and issued and fully paid and nonassessable, free and clear of any
pledge, lien, encumbrance, security interest or other claim (other than any
pledge, lien, encumbrance, security interest or other claim arising from an act
or omission of MLV or a purchaser), including any statutory or contractual
preemptive rights, resale rights, rights of first refusal or other similar
rights, and will be registered pursuant to Section 12 of the Exchange Act.  The
Placement Shares, when issued, will conform in all material respects to the
description thereof set forth in or incorporated into the Prospectus.

 
 

--------------------------------------------------------------------------------

 
 
(m) No Consents Required. No consent, approval, authorization, order,
registration or qualification of or with any court or arbitrator or any
governmental or regulatory authority is required for the execution, delivery and
performance by the Company of this Agreement, and the issuance and sale by the
Company of the Placement Shares as contemplated hereby, except for such
consents, approvals, authorizations, orders and registrations or qualifications
as may be required under applicable state securities laws or by the by-laws and
rules of the Financial Industry Regulatory Authority (“FINRA”) or the Exchange
in connection with the sale of the Placement Shares by MLV.


(n) No Preferential Rights. Except as set forth in the Registration Statement
and the Prospectus, (i) no person, as such term is defined in Rule 1-02 of
Regulation S-X promulgated under the Securities Act (each, a “Person”), has the
right, contractual or otherwise, to cause the Company to issue or sell to such
Person any Common Stock or shares of any other capital stock or other securities
of the Company (other than upon the exercise of options or warrants to purchase
Common Stock or upon the exercise of options that may be granted from time to
time under the Company’s stock option plans), (ii) no Person has any preemptive
rights, rights of first refusal, or any other rights (whether pursuant to a
“poison pill” provision or otherwise) to purchase any Common Stock or shares of
any other capital stock or other securities of the Company from the Company
which have not been duly waived with respect to the offering contemplated
hereby, (iii)  no Person has the right to act as an underwriter or as a
financial advisor to the Company in connection with the offer and sale of the
Common Stock, and (iv) no Person has the right, contractual or otherwise, to
require the Company to register under the Securities Act any Common Stock or
shares of any other capital stock or other securities of the Company, or to
include any such shares or other securities in the Registration Statement or the
offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Placement Shares
as contemplated thereby or otherwise.


(o) Independent Public Accountant. Meyers Norris Penny (the “Accountant”), whose
report on the consolidated financial statements of the Company is filed with the
Commission as part of the Company’s most recent Annual Report on Form 10-K filed
with the Commission and incorporated into the Registration Statement, are and,
during the periods covered by their report, were independent public accountants
within the meaning of the


Securities Act and the Public Company Accounting Oversight Board (United
States).  To the Company’s knowledge, after due inquiry, the Accountant is not
in violation of the auditor independence requirements of the Sarbanes-Oxley Act
of 2002 (the “Sarbanes-Oxley Act”) with respect to the Company.


(p) Enforceability of Agreements. All agreements between the Company and third
parties expressly referenced in the Prospectus, other than such agreements that
have expired by their terms or whose termination is disclosed in documents filed
by the Company on EDGAR, are legal, valid and binding obligations of the Company
enforceable in accordance with their respective terms, except to the extent that
(i) enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by general
equitable principles and (ii) the indemnification provisions of certain
agreements may be limited be federal or state securities laws or public policy
considerations in respect thereof, except for any unenforceability that,
individually or in the aggregate, would not unreasonably be expected to have a
Material Adverse Effect.


(q) No Litigation. Except as set forth in the Registration Statement or the
Prospectus, there are no legal, governmental or regulatory actions, suits or
proceedings pending, nor, to the Company’s knowledge, any legal, governmental or
regulatory investigations, to which the Company or a Subsidiary is a party or to
which any property of the Company or any of its Subsidiaries is the subject
that, individually or in the aggregate, if determined adversely to the Company
or any of its Subsidiaries, would reasonably be expected to have a Material
Adverse Effect or materially and adversely affect the ability of the Company to
perform its obligations under this Agreement; to the Company’s knowledge, no
such actions, suits or proceedings are threatened or contemplated by any
governmental or regulatory authority or threatened by others that, individually
or in the aggregate, if determined adversely to the Company or any of its
Subsidiaries, would reasonably be expected to have a Material Adverse Effect; or
and (i) there are no current or pending legal, governmental or regulatory
investigations, actions, suits or proceedings that are required under the Act to
be described in the Prospectus that are not described in the Prospectus
including any Incorporated Document; and (ii) there are no contracts or other
documents that are required under the Securities Act to be filed as exhibits to
the Registration Statement that are not so filed.

 
 

--------------------------------------------------------------------------------

 
 
(r) Licenses and Permits. Except as set forth in the Registration Statement or
the Prospectus, the Company and each of its Subsidiaries possess or have
obtained, all licenses, certificates, consents, orders, approvals, permits and
other authorizations issued by, and have made all declarations and filings with,
the appropriate federal, state, local or foreign governmental or regulatory
authorities that are necessary for the ownership or lease of their respective
properties or the conduct of their respective businesses as described in the
Registration Statement and the Prospectus (the “Permits”), except where the
failure to possess, obtain or make the same would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Except as
disclosed in the Registration Statement or the Prospectus, neither the Company
nor any of its Subsidiaries have received written notice of any proceeding
relating to revocation or modification of any such Permit or has any reason to
believe that such Permit will not be renewed in the ordinary course, except
where the failure to obtain any such renewal would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.


(s) Market Capitalization. As of the close of trading on the Exchange on the
Trading Day immediately prior to the date of this Agreement, the aggregate
market value of the outstanding voting and non-voting common equity (as defined
in Securities Act Rule 405) of the Company held by persons other than affiliates
of the Company (pursuant to Securities Act Rule 144, those that directly, or
indirectly through one or more intermediaries, control, or are controlled by, or
are under common control with, the Company)  (the “Non-Affiliate Shares”), was
approximately $431 million (calculated by multiplying (x) the price at which the
common equity of the Company was last sold on the Exchange on the Trading Day
immediately prior to the date of this Agreement times (y) the number of
Non-Affiliate Shares).


(t) No Material Defaults. Neither the Company nor any of the Subsidiaries has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.  The
Company has not filed a report pursuant to Section 13(a) or 15(d) of the
Exchange Act since the filing of its last Annual Report on Form 10-K, indicating
that it (i) has failed to pay any dividend or sinking fund installment on
preferred stock or (ii) has defaulted on any installment on indebtedness for
borrowed money or on any rental on one or more long-term leases, which defaults,
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.


(u) Certain Market Activities. Neither the Company, nor any of the Subsidiaries,
nor any of their respective directors, officers or controlling persons has
taken, directly or indirectly, any action designed, or that has constituted or
might reasonably be expected to cause or result in, under the Exchange Act or
otherwise, the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of the Placement Shares.


(v) Broker/Dealer Relationships. Neither the Company nor any of the Subsidiaries
or any related entities (i) is required to register as a “broker” or “dealer” in
accordance with the provisions of the Exchange Act or (ii) directly or
indirectly through one or more intermediaries, controls or is a “person
associated with a member” or “associated person of a member” (within the meaning
set forth in the FINRA Manual).


(w) No Reliance. The Company has not relied upon MLV or legal counsel for MLV
for any legal, tax or accounting advice in connection with the offering and sale
of the Placement Shares.


(x) Taxes. The Company and each of its Subsidiaries have filed all federal,
state, local and foreign tax returns which have been required to be filed and
paid all taxes shown thereon through the date hereof, to the extent that such
taxes have become due and are not being contested in good faith, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect. Except as otherwise disclosed in or contemplated by the Registration
Statement or the Prospectus, no tax deficiency has been determined adversely to
the Company or any of its Subsidiaries which has had, or would reasonably be
expected to have, individually or in the aggregate, a Material Adverse
Effect.  The Company has no knowledge of any federal, state or other
governmental tax deficiency, penalty or assessment which has been or might be
asserted or threatened against it which could have a Material Adverse Effect.

 
 

--------------------------------------------------------------------------------

 
 
(y) Title to Real and Personal Property. Except as set forth in the Registration
Statement or the Prospectus, the Company and its Subsidiaries have good and
valid title in fee simple to all items of real property and good and valid title
to all personal property described in the Registration Statement or Prospectus
as being owned by them that are material to the businesses of the Company or
such Subsidiary, in each case free and clear of all liens, encumbrances and
claims, except those that (i) do not materially interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries
or (ii) would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect. Any real property described in the Registration
Statement or Prospectus as being leased by the Company and any of its
Subsidiaries is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or proposed
to be made of such property by the Company or any of its Subsidiaries or (B)
would not be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect.


(z) Natural Resource Properties and Surface Rights. All material interests in
natural resource properties and surface rights for exploration and exploitation,
as applicable, overlying those properties of the Company or the Subsidiaries are
completely and accurately described in the Registration Statement and the
Prospectus and, except as set out in the in the Registration Statement or the
Prospectus: are owned or held by the Company or such Subsidiaries as owner
thereof with good title; are in good standing; and are valid and enforceable and
free and clear of any liens, charges or encumbrances and no royalty is payable
in respect of any of them.  Except as set out in the Registration Statement and
Prospectus, no other material property rights are necessary for the conduct of
the Company’s or the Subsidiaries’ businesses as they are currently being
conducted, and there are no material restrictions on the ability of the Company
or the Subsidiaries to use or otherwise exploit any such property rights, and
the Company does not know of any claim or basis for a claim that may adversely
affect such rights in any material respects.

 
 

--------------------------------------------------------------------------------

 


(aa) Royalties and Commissions. Except as set out in the Registration Statement
and Prospectus, neither the Company nor the Subsidiaries have any responsibility
or obligation to pay or have paid on their behalf any material commission,
royalty or similar payment to any person with respect to their property rights.


(bb) Intellectual Property. Except as set forth in the Registration Statement or
the Prospectus, the Company and its Subsidiaries own or possess adequate
enforceable rights to use all patents, patent applications, trademarks (both
registered and unregistered), service marks, trade names, trademark
registrations, service mark registrations, copyrights, licenses and know-how
(including trade secrets and other unpatented and/or unpatentable proprietary or
confidential information, systems or procedures) (collectively, the
“Intellectual Property”), necessary for the conduct of their respective
businesses as conducted as of the date hereof, except to the extent that the
failure to own or possess adequate rights to use such Intellectual Property
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect; except as disclosed in writing to MLV, the Company and
any of its Subsidiaries have not received any written notice of any claim of
infringement or conflict which asserted Intellectual Property rights of others,
which infringement or conflict, if the subject of an unfavorable decision, would
result in a Material Adverse Effect; there are no pending, or to the Company’s
knowledge, threatened judicial proceedings or interference proceedings
challenging the Company’s or its Subsidiaries’ rights in or to or the validity
of the scope of any of the Company’s or its Subsidiaries’ patents, patent
applications or proprietary information; no other entity or individual has any
right or claim in any of the Company’s or its Subsidiaries’ patents, patent
applications or any patent to be issued therefrom by virtue of any contract,
license or other agreement entered into between such entity or individual and
the Company or a Subsidiary or by any non-contractual obligation, other than by
written licenses granted by the Company  or a Subsidiary; the Company and its
Subsidiaries have not received any written notice of any claim challenging the
rights of the Company or a Subsidiary in or to any Intellectual Property owned,
licensed or optioned by the Company or such Subsidiary which claim, if the
subject of an unfavorable decision would result in a Material Adverse Effect.

 
 

--------------------------------------------------------------------------------

 


(cc) Environmental Laws. Except as set forth in the Registration Statement or
the Prospectus, the Company and its Subsidiaries (i) are in compliance with any
and all applicable federal, state, local and foreign laws, rules, regulations,
decisions and orders relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (collectively, “Environmental Laws”); (ii) have received and are in
compliance with all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as
described in the Registration Statement and the Prospectus; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except, in the case of any of clauses (i),
(ii) or
(iii) above, for any such failure to comply or failure to receive required
permits, licenses, other approvals or liability as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.


(dd) Disclosure Controls. The Company and each of its Subsidiaries maintain
systems of internal accounting controls designed to provide reasonable assurance
that
 
(i) transactions are executed in accordance with management’s general or
specific authorizations;


(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability;


(iii) access to assets is permitted only in accordance with management’s general
or specific authorization; and


(iv) the recorded accountability for assets is compared with the existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.  The Company is not aware of any material weaknesses in its
internal control over financial reporting (other than as set forth in the
Prospectus).  Since the date of the latest audited financial statements of the
Company included in the Prospectus, there has been no change in the Company’s
internal control over financial reporting that has materially affected, or is
reasonably likely to materially affect, the Company’s internal control over
financial reporting (other than as set forth in the Prospectus). The Company has
established disclosure controls and procedures (as defined in Exchange Act Rules
13a-15 and 15d-15) for the Company and designed such disclosure controls and
procedures to ensure that material information relating to the Company and each
of its Subsidiaries is made known to the certifying officers by others within
those entities, particularly during the period in which the Company’s Annual
Report on Form 10-K or Quarterly Report on Form 10-Q, as the case may be, is
being prepared.  The Company’s certifying officers have evaluated the
effectiveness of the Company’s controls and procedures as of a date within 90
days prior to the filing date of the Form 10-K for the fiscal year most recently
ended (such date, the “Evaluation Date”). The Company presented in its Form 10-K
for the fiscal year most recently ended the conclusions of the certifying
officers about the effectiveness of the disclosure controls and procedures based
on their evaluations as of the Evaluation Date. Since the Evaluation Date, there
have been no significant changes in the Company’s internal controls (as such
term is defined in Item 307(b) of Regulation S-K under the Act) or, to the
Company’s knowledge, in other factors that could significantly affect the
Company’s internal controls. To the knowledge of the Company, the Company’s
“internal controls over financial reporting” and “disclosure controls and
procedures” are effective.

 
 

--------------------------------------------------------------------------------

 
 
(ee) Sarbanes-Oxley. There is and has been no failure on the part of the Company
or, to the knowledge of the Company, any of the Company’s directors or officers,
in their capacities as such, to comply with any applicable provisions of the
Sarbanes-Oxley Act and the rules and regulations promulgated thereunder.  Each
of the principal executive officer and the principal financial officer of the
Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission.  For purposes
of the preceding sentence, “principal executive officer” and “principal
financial officer” shall have the meanings given to such terms in the
Sarbanes-Oxley Act.


(ff) Finder’s Fees. Neither the Company nor any of the Subsidiaries has incurred
any liability for any finder’s fees, brokerage commissions or similar payments
in connection with the transactions herein contemplated, except as may otherwise
exist with respect to MLV pursuant to this Agreement.


(gg) Labor Disputes. No labor disturbance by or dispute with employees of the
Company or any of its Subsidiaries exists or, to the knowledge of the Company,
is threatened which would reasonably be expected to result in a Material Adverse
Effect


(hh) Investment Company Act. Neither the Company nor any of the Subsidiaries is
or, after giving effect to the offering and sale of the Placement Shares, will
be an “investment company” or an entity “controlled” by an “investment company,”
as such terms are defined in the Investment Company Act of 1940, as amended (the
“Investment Company Act”).


(ii) Operations. The operations of the Company and its Subsidiaries are and have
been conducted at all times in compliance with applicable financial record
keeping and reporting requirements of the Currency and Foreign Transactions
Reporting Act of 1970, as amended, the money laundering statutes of all
jurisdictions to which the Company or its Subsidiaries are subject, the rules
and regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”), except as would not reasonably be
expected to result in a Material Adverse Effect; and no action, suit or
proceeding by or before any court or governmental agency, authority or body or
any arbitrator involving the Company or any of its Subsidiaries with respect to
the Money Laundering Laws is pending or, to the knowledge of the Company,
threatened.

 
 

--------------------------------------------------------------------------------

 

(jj) Off-Balance Sheet Arrangements. There are no transactions, arrangements and
other relationships between and/or among the Company, and/or, to the knowledge
of the Company, any of its affiliates and any unconsolidated entity, including,
but not limited to, any structural finance, special purpose or limited purpose
entity (each, an “Off Balance Sheet Transaction”) that could reasonably be
expected to affect materially the Company’s liquidity or the availability of or
requirements for its capital resources, including those Off Balance Sheet
Transactions described in the Commission’s Statement about Management’s
Discussion and Analysis of Financial Conditions and Results of Operations
(Release Nos. 33-8056; 34-45321; FR-61), required to be described in the
Prospectus which have not been described as required.


(kk) Underwriter Agreements. The Company is not a party to any agreement with an
agent or underwriter for any other “at-the-market” or continuous equity
transaction.


(ll) ERISA. To the knowledge of the Company, each material employee benefit
plan, within the meaning of Section 3(3) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), that is maintained, administered or
contributed to by the Company or any of its affiliates for employees or former
employees of the Company and any of its Subsidiaries has been maintained in
material compliance with its terms and the requirements of any applicable
statutes, orders, rules and regulations, including but not limited to ERISA and
the Internal Revenue Code of 1986, as amended (the “Code”); no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred which would result in a material liability to the Company
with respect to any such plan excluding transactions effected pursuant to a
statutory or administrative exemption; and for each such plan that is subject to
the funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.


(mm) Forward Looking Statements. No forward-looking statement (within the
meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.  The Forward Looking Statements
incorporated by reference in the Registration Statement and the Prospectus from
the Company’s Annual Report on Form 10-K for the fiscal year most recently ended
(i) except for any Forward Looking Statement included in any financial
statements and notes thereto, are within the coverage of the safe harbor for
forward looking statements set forth in Section 27A of the Securities Act, Rule
175(b) under the Securities Act or Rule 3b-6 under the Exchange Act, as
applicable, (ii) were made by the Company with a reasonable basis and in good
faith and reflect the Company’s good faith commercially reasonable best estimate
of the matters described therein, and (iii) have been prepared in accordance
with Item 10 of Regulation S-K under the Act.


(nn) Margin Rules. Neither the issuance, sale and delivery of the Placement
Shares nor the application of the proceeds thereof by the Company as described
in the Registration Statement and the Prospectus will violate Regulation T, U or
X of the Board of Governors of the Federal Reserve System or any other
regulation of such Board of Governors.

 
 

--------------------------------------------------------------------------------

 

(oo) Insurance. The Company and each of its Subsidiaries carry, or are covered
by, insurance in such amounts and covering such risks as the Company and each of
its Subsidiaries reasonably believe are adequate for the conduct of their
properties and as is customary for companies of similar size engaged in similar
businesses in similar industries.


(pp) No Improper Practices. (i) Neither the Company nor, to the Company’s
knowledge, the Subsidiaries, nor to the Company’s knowledge, any of their
respective executive officers has, in the past five years, made any unlawful
contributions to any candidate for any political office (or failed fully to
disclose any contribution in violation of law) or made any contribution or other
payment to any official of, or candidate for, any federal, state, municipal, or
foreign office or other person charged with similar public or quasi-public duty
in violation of any law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or, to the Company’s knowledge, any Subsidiary or any affiliate of
any of them, on the one hand, and the directors, officers and stockholders of
the Company or, to the Company’s knowledge, any Subsidiary, on the other hand,
that is required by the Securities Act to be described in the Registration
Statement and the Prospectus that is not so described; (iii) no relationship,
direct or indirect, exists between or among the Company or any Subsidiary or any
affiliate of them, on the one hand, and the directors, officers, stockholders or
directors of the Company or, to the Company’s knowledge, any Subsidiary, on the
other hand, that is required by the rules of FINRA to be described in the
Registration Statement and the Prospectus that is not so described; (iv) except
as described in the Prospectus, there are no material outstanding loans or
advances or material guarantees of indebtedness by the Company or, to the
Company’s knowledge, any Subsidiary to or for the benefit of any of their
respective officers or directors or any of the members of the families of any of
them; and (v) the Company has not offered, or caused any placement agent to
offer, Common Stock to any person with the intent to influence unlawfully (A) a
customer or supplier of the Company or any Subsidiary to alter the customer’s or
supplier’s level or type of business with the Company or any Subsidiary or (B) a
trade journalist or publication to write or publish favorable information about
the Company or any Subsidiary or any of their respective products or services,
and, (vi) neither the Company nor any Subsidiary nor, to the Company’s
knowledge, any employee or agent of the Company or any Subsidiary has made any
payment of funds of the Company or any Subsidiary or received or retained any
funds in violation of any law, rule or regulation (including, without
limitation, the Foreign Corrupt Practices Act of 1977), which payment, receipt
or retention of funds is of a character required to be disclosed in the
Registration Statement or the Prospectus.


(qq) Status Under the Securities Act. The Company was not and is not an
ineligible issuer as defined in Rule 405 under the Securities Act at the times
specified in Rules 164 and 433 under the Act in connection with the offering of
the Placement Shares.


(rr) No Misstatement or Omission in an Issuer Free Writing Prospectus. Each
Issuer Free Writing Prospectus, as of its issue date and as of each Applicable
Time (as defined in Section 24 below), did not, does not and will not include
any information that conflicted, conflicts or will conflict with the information
contained in the Registration Statement or the Prospectus, including any
incorporated document deemed to be a part thereof that has not been superseded
or modified.  The foregoing sentence does not apply to statements in or
omissions from any Issuer Free Writing Prospectus based upon and in conformity
with written information furnished to the Company by MLV specifically for use
therein.
 
 
 

--------------------------------------------------------------------------------

 
 
(ss) No Conflicts. Neither the execution of this Agreement, nor the issuance,
offering or sale of the Placement Shares, nor the consummation of any of the
transactions contemplated herein and therein, nor the compliance by the Company
with the terms and provisions hereof and thereof will conflict with, or will
result in a breach of, any of the terms and provisions of, or has constituted or
will constitute a default under, or has resulted in or will result in the
creation or imposition of any lien, charge or encumbrance upon any property or
assets of the Company pursuant to the terms of any contract or other agreement
to which the Company may be bound or to which any of the property or assets of
the Company is subject, except (i) such conflicts, breaches or defaults as may
have been waived and (ii) such conflicts, breaches and defaults that would not
reasonably be expected to have a Material Adverse Effect; nor will such action
result (x) in any violation of the provisions of the organizational or governing
documents of the Company, or (y) in any material violation of the provisions of
any statute or any order, rule or regulation applicable to the Company or of any
court or of any federal, state or other regulatory authority or other government
body having jurisdiction over the Company, except where such violation would not
reasonably be expected to have a Material Adverse Effect.


(tt) (i) The Company represents that, neither the Company nor any of its
Subsidiaries (collectively, the “Entity”) or any director, officer, employee,
agent, affiliate or representative of the Entity, is a government, individual,
or entity (in this paragraph (tt), “Person”) that is, or is owned or controlled
by a Person that is:


(A) the subject of any sanctions administered or enforced by the U.S. Department
of Treasury’s Office of Foreign Assets Control (“OFAC”), the United Nations
Security Council (“UNSC”), the European Union (“EU”), Her Majesty’s Treasury
(“HMT”), or other relevant sanctions authority (collectively, “Sanctions”), nor


(B) located, organized or resident in a country or territory that is the subject
of Sanctions (including, without limitation, Burma/Myanmar, Cuba, Iran, North
Korea, Sudan and Syria).


(ii) The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:


(A) to fund or facilitate any activities or business of or with any Person or in
any country or territory that, at the time of such funding or facilitation, is
the subject of Sanctions; or


(B) in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 
 

--------------------------------------------------------------------------------

 
 
(iii) The Entity represents and covenants that, except as detailed in the
Prospectus, for the past 5 years, it has not knowingly engaged in, is not now
knowingly engaged in, and will not engage in, any dealings or transactions with
any Person, or in any country or territory, that at the time of the dealing or
transaction is or was the subject of Sanctions.


(uu) Stock Transfer Taxes. On each Settlement Date, all stock transfer or other
taxes (other than income taxes) which are required to be paid in connection with
the sale and transfer of the Placement Shares to be sold hereunder will be, or
will have been, fully paid or provided for by the Company and all laws imposing
such taxes will be or will have been fully complied with.


Any certificate signed by an officer of the Company and delivered to MLV or to
counsel for MLV pursuant to or in connection with this Agreement shall be deemed
to be a representation and warranty by the Company, as applicable, to MLV as to
the matters set forth therein.


7. Covenants of the Company. The Company covenants and agrees with MLV that:


(a) Registration Statement Amendments. After the date of this Agreement and
during any period in which a Prospectus relating to any Placement Shares is
required to be delivered by MLV under the Securities Act (including in
circumstances where such requirement may be satisfied pursuant to Rule 172 under
the Securities Act), (i) the Company will notify MLV promptly of the time when
any subsequent amendment to the Registration Statement, other than documents
incorporated by reference, has been filed with the Commission and/or has become
effective or any subsequent supplement to the Prospectus has been filed and of
any request by the Commission for any amendment or supplement to the
Registration Statement or Prospectus or for additional information, (ii) the
Company will prepare and file with the Commission, promptly upon MLV’s request,
any amendments or supplements to the Registration Statement or Prospectus that,
in MLV’s reasonable opinion, may be necessary or advisable in connection with
the distribution of the Placement Shares by MLV (provided, however, that the
failure of MLV to make such request shall not relieve the Company of any
obligation or liability hereunder, or affect MLV’s right to rely on the
representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy MLV shall have with respect to the
failure to make such filing shall be to cease making sales under this Agreement
until such amendment or supplement is filed); (iii) the Company will not file
any amendment or supplement to the Registration Statement or Prospectus relating
to the Placement Shares or a security convertible into the Placement Shares
unless a copy thereof has been submitted to MLV within a reasonable period of
time before the filing and MLV has not objected thereto (provided, however, that
the failure of MLV to make such objection shall not relieve the Company of any
obligation or liability hereunder, or affect MLV’s right to rely on the
representations and warranties made by the Company in this Agreement and
provided, further, that the only remedy MLV shall have with respect to the
failure to by the Company to obtain such consent shall be to cease making sales
under this Agreement) and the Company will furnish to MLV at the time of filing
thereof a copy of any document that upon filing is deemed to be incorporated by
reference into the Registration Statement or Prospectus, except for those
documents available via EDGAR; and (iv) the Company will cause each amendment or
supplement to the Prospectus to be filed with the Commission as required
pursuant to the applicable paragraph of Rule 424(b) of the Securities Act or, in
the case of any document to be incorporated therein by reference, to be filed
with the Commission as required pursuant to the Exchange Act, within the time
period prescribed (the determination to file or not file any amendment or
supplement with the Commission under this Section 7(a), based on the Company’s
reasonable opinion or reasonable objections, shall be made exclusively by the
Company).


(b) Notice of Commission Stop Orders. The Company will advise MLV, promptly
after it receives notice or obtains knowledge thereof, of the issuance or
threatened issuance by the Commission of any stop order suspending the
effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued.  The Company will advise MLV promptly after it receives any request by
the Commission for any amendments to the Registration Statement or any amendment
or supplements to the Prospectus or any Issuer Free Writing Prospectus or for
additional information related to the offering of the Placement Shares or for
additional information related to the Registration Statement, the Prospectus or
any Issuer Free Writing Prospectus.

 
 

--------------------------------------------------------------------------------

 
 
(c) Delivery of Prospectus; Subsequent Changes. During any period in which a
Prospectus relating to the Placement Shares is required to be delivered by MLV
under the Securities Act with respect to the offer and sale of the Placement
Shares, (including in circumstances where such requirement may be satisfied
pursuant to Rule 172 under the Securities Act), the Company will comply with all
requirements imposed upon it by the Securities Act, as from time to time in
force, and to file on or before their respective due dates all reports and any
definitive proxy or information statements required to be filed by the Company
with the Commission pursuant to Sections 13(a), 13(c), 14, 15(d) or any other
provision of or under the Exchange Act.  If the Company has omitted any
information from the Registration Statement pursuant to Rule 430A under the Act,
it will use its best efforts to comply with the provisions of and make all
requisite filings with the Commission pursuant to said Rule 430A and to notify
MLV promptly of all such filings.  If during the pendency of a Placement Notice
any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during the pendency of a
Placement Notice it is necessary to amend or supplement the Registration
Statement or Prospectus to comply with the Securities Act, the Company will
promptly notify MLV to suspend the offering of Placement Shares during the
pendency of a Placement Notice and the Company will promptly amend or supplement
the Registration Statement or Prospectus (at the expense of the Company) so as
to correct such statement or omission or effect such compliance.


(d) Listing of Placement Shares. During any period in which the Prospectus
relating to the Placement Shares is required to be delivered by MLV under the
Securities Act with respect to the offer and sale of the Placement Shares, the
Company will use its reasonable best efforts to cause the Placement Shares to be
listed on the Exchange and to qualify the Placement Shares for sale under the
securities laws of such jurisdictions as MLV reasonably designate and to
continue such qualifications in effect so long as required for the distribution
of the Placement Shares; provided, however, that the Company shall not be
required in connection therewith to qualify as a foreign corporation or dealer
in securities or file a general consent to service of process in any
jurisdiction.


(e) Delivery of Registration Statement and Prospectus. The Company will furnish
to MLV and its counsel (at the expense of the Company) copies of the
Registration Statement, the Prospectus (including all documents incorporated by
reference therein) and all amendments and supplements to the Registration
Statement or Prospectus that are filed with the Commission during any period in
which a Prospectus relating to the Placement Shares is required to be delivered
under the Securities Act (including all documents filed with the Commission
during such period that are deemed to be incorporated by reference therein), in
each case as soon as reasonably practicable and in such quantities as MLV may
from time to time reasonably request and, at MLV’s request, will also furnish
copies of the Prospectus to each exchange or market on which sales of the
Placement Shares may be made; provided, however, that the Company shall not be
required to furnish any document (other than the Prospectus) to MLV to the
extent such document is available on EDGAR.


(f) Earnings Statement. The Company will make generally available to its
security holders as soon as practicable, but in any event not later than 15
months after the end of the Company’s current fiscal quarter, an earnings
statement covering a 12-month period that satisfies the provisions of Section
11(a) and Rule 158 of the Securities Act.


(g) Use of Proceeds. The Company will use the Net Proceeds as described in the
Prospectus in the section entitled “Use of Proceeds.”


(h) Notice of Other Sales. During the period beginning on the second (2nd)
Trading Day immediately prior to the date on which any Placement Notice is
delivered to MLV hereunder and ending on the third (3rd) Trading Day immediately
following the final Settlement Date with respect to Placement Shares sold
pursuant to such Placement Notice,  the Company will not, directly or
indirectly, offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock. In
addition, during the term of this Agreement, the Company will not enter into any
other “at-the-market” or continuous equity transaction. Notwithstanding the
foregoing, nothing herein shall restrict the Company’s issuance or sale of (i)
Common Stock, options to purchase Common Stock or Common Stock issuable upon the
exercise of options, pursuant to any employee or director stock option or
benefits plan, stock ownership plan or dividend reinvestment plan (but not
Common Stock subject to a waiver to exceed plan limits in its dividend
reinvestment plan) of the Company whether now in effect or hereafter
implemented; (ii) Common Stock issuable upon conversion of securities or the
exercise of warrants, options or other rights in effect or outstanding, and
disclosed in filings by the Company available on EDGAR or otherwise in writing
to MLV and (iii) Common Stock, or securities convertible into or exercisable for
Common Stock, offered and sold in a privately negotiated transaction to vendors,
customers, strategic partners or potential strategic partners who are qualified
institutional buyers and not more than three persons that are "accredited
investors" within the meaning of such term under paragraph (a)(1), (a)(2),
(a)(3), (a)(7) or (a)(8) of Rule 501 under the Securities Act and otherwise
conducted in a manner so as not to be integrated with the offering of Common
Stock hereby.

 
 

--------------------------------------------------------------------------------

 
 
(i) Change of Circumstances. The Company will, at any time during the pendency
of a Placement Notice advise MLV promptly after it shall have received notice or
obtained knowledge thereof, of any information or fact that would alter or
affect in any material respect any opinion, certificate, letter or other
document required to be provided to MLV pursuant to this Agreement.


(j) Due Diligence Cooperation. The Company will cooperate with any reasonable
due diligence review conducted by MLV or its representatives in connection with
the transactions contemplated hereby, including, without limitation, providing
information and making available documents and senior corporate officers, during
regular business hours and at the Company’s principal offices, as MLV may
reasonably request.


(k) Required Filings Relating to Placement of Placement Shares. The Company
agrees that on such dates as the Securities Act shall require, the Company will
(i) file a prospectus supplement with the Commission under the applicable
paragraph of Rule 424(b) under the Securities Act (each and every filing under
Rule 424(b), a “Filing Date”), which prospectus supplement will set forth,
within the relevant period, the amount of Placement Shares sold through MLV, the
Net Proceeds to the Company and the compensation payable by the Company to MLV
with respect to such Placement Shares, and (ii) deliver such number of copies of
each such prospectus supplement to each exchange or market on which such sales
were effected as may be required by the rules or regulations of such exchange or
market.


(l) Representation Dates; Certificate. On the date of this Agreement and each
time the Company:


(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;


(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10­K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

 
 

--------------------------------------------------------------------------------

 
 
(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or


(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange
Act;

 
 

--------------------------------------------------------------------------------

 

(Each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date.”)


the Company shall furnish MLV (but in the case of clause (v) above only if MLV
reasonably determines that the information contained in such Form 8-K is
material) with a certificate, in the form attached hereto as Exhibit 7(l).  The
requirement to provide a certificate under this Section 7(l) shall be waived for
any Representation Date occurring at a time at which no Placement Notice is
pending, which waiver shall continue until the earlier to occur of the date the
Company delivers a Placement Notice hereunder (which for such calendar quarter
shall be considered a Representation Date) and the next occurring Representation
Date; provided, however, that such waiver shall not apply for any Representation
Date on which the Company files its annual report on Form 10-K.  Notwithstanding
the foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when the Company relied on such waiver and did
not provide MLV with a certificate under this Section 7(l), then before the
Company delivers the Placement Notice or MLV sells any Placement Shares, the
Company shall provide MLV with a certificate, in the form attached hereto as
Exhibit 7(l), dated the date of the Placement Notice.


(m) Legal Opinion. (1) Within ten (10) days of  the date of this Agreement and
(2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit 7(l) for which no waiver is applicable, the Company shall
cause to be furnished to MLV written opinions of Jeffrey Klein, P.A. (“Company
Counsel”), or other counsel satisfactory to MLV, in form and substance
satisfactory to MLV and its counsel, which collectively address the legal
opinions and negative assurance requests set forth in Exhibit 7(m), modified, as
necessary, to relate to the Registration Statement and the Prospectus as then
amended or supplemented, and with customary assumptions and exceptions;
provided, however, the Company shall be required to furnish to MLV no more than
one opinion hereunder per calendar quarter; provided, further, that in lieu of
such opinions for subsequent periodic filings under the Exchange Act, counsel
may furnish MLV with a letter (a “Reliance Letter”) to the effect that MLV may
rely on a prior opinion delivered under this Section 7(m) to the same extent as
if it were dated the date of such letter (except that statements in such prior
opinion shall be deemed to relate to the Registration Statement and the
Prospectus as amended or supplemented as of the date of the Reliance Letter).


(n) Comfort Letter. (1) Within ten (10) days of  the date of this Agreement and
(2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate in the form attached
hereto as Exhibit 7(l) for which no waiver is applicable, the Company shall
cause its independent accountants to furnish MLV letters (the “Comfort
Letters”), dated the date the Comfort Letter is delivered, which shall meet the
requirements set forth in this Section 7(n); provided, that if requested by MLV,
the Company shall cause a Comfort Letter to be furnished to MLV within ten (10)
Trading Days of the date of occurrence of any material transaction or event,
including the restatement of the Company’s financial statements.  The Comfort
Letter from the Company’s independent accountants shall be in a form and
substance satisfactory to MLV, (i) confirming that they are an independent
public accounting firm within the meaning of the Securities Act and the PCAOB,
(ii) stating, as of such date, the conclusions and findings of such firm with
respect to the financial information and other matters ordinarily covered by
accountants’ “comfort letters” to underwriters in connection with registered
public offerings (the first such letter, the “Initial Comfort Letter”) and (iii)
updating the Initial Comfort Letter with any information that would have been
included in the Initial Comfort Letter had it been given on such date and
modified as necessary to relate to the Registration Statement and the
Prospectus, as amended and supplemented to the date of such letter.


(o) Market Activities. The Company will not, directly or indirectly, (i) take
any action designed to cause or result in, or that constitutes or might
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than MLV.


(p) Investment Company Act. The Company will conduct its affairs in such a
manner so as to reasonably ensure that neither it nor any of its Subsidiaries
will be or become, at any time prior to the termination of this Agreement, an
“investment company,” as such term is defined in the Investment Company Act.

 
 

--------------------------------------------------------------------------------

 
 
(q) No Offer to Sell. Other than an Issuer Free Writing Prospectus approved in
advance by the Company and MLV in its capacity as agent hereunder, neither MLV
nor the Company (including its agents and representatives, other than MLV in
their capacity as such) will make, use, prepare, authorize, approve or refer to
any written communication (as defined in Rule 405 under the Act), required to be
filed with the Commission, that constitutes an offer to sell or solicitation of
an offer to buy Placement Shares hereunder.


(r) Sarbanes-Oxley Act. The Company and the Subsidiaries will maintain and keep
accurate books and records reflecting their assets and maintain internal
accounting controls in a manner designed to provide reasonable assurance
regarding the reliability of financial reporting and the preparation of
financial statements for external purposes in accordance with generally accepted
accounting principles and including those policies and procedures that (i)
pertain to the maintenance of records that in reasonable detail accurately and
fairly reflect the transactions and dispositions of the assets of the Company,
(ii) provide reasonable assurance that transactions are recorded as necessary to
permit the preparation of the Company’s consolidated financial statements in
accordance with generally accepted accounting principals, (iii) that receipts
and expenditures of the Company are being made only in accordance with
management’s and the Company’s directors’ authorization, and (iv) provide
reasonable assurance regarding prevention or timely detection of unauthorized
acquisition, use or disposition of the Company’s assets that could have a
material effect on its financial statements. The Company and the Subsidiaries
will maintain such controls and other procedures, including, without limitation,
those required by Sections 302 and 906 of the Sarbanes-Oxley Act, and the
applicable regulations thereunder that are designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is recorded, processed, summarized and reported, within
the time periods specified in the Commission’s rules and forms, including,
without limitation, controls and procedures designed to ensure that information
required to be disclosed by the Company in the reports that it files or submits
under the Exchange Act is accumulated and communicated to the Company’s
management, including its principal executive officer and principal financial
officer, or persons performing similar functions, as appropriate to allow timely
decisions regarding required disclosure and to ensure that material information
relating to the Company or the Subsidiaries is made known to them by others
within those entities, particularly during the period in which such periodic
reports are being prepared.


 
 

--------------------------------------------------------------------------------

 
 
1.
Representations and Covenants of MLV. MLV represents and warrants that it is
duly registered as a broker-dealer under FINRA, the Exchange Act and the
applicable statutes and regulations of each state in which the Placement Shares
will be offered and sold, except such states in which MLV is exempt from
registration or such registration is not otherwise required. MLV shall continue,
for the term of this Agreement, to be duly registered as a broker-dealer under
FINRA, the Exchange Act and the applicable statutes and regulations of each
state in which the Placement Shares will be offered and sold, except such states
in which MLV is exempt from registration or such registration is not otherwise
required, during the term of this Agreement.



2.
Payment of Expenses. The Company will pay all expenses incident to the
performance of its obligations under this Agreement, including (i) the
preparation, filing, including any fees required by the Commission, and printing
of the Registration Statement (including financial statements and exhibits) as
originally filed and of each amendment and supplement thereto and each Free
Writing Prospectus, in such number as MLV shall deem necessary, (ii) the
printing and delivery to MLV of this Agreement and such other documents as may
be required in connection with the offering, purchase, sale, issuance or
delivery of the Placement Shares, (iii) the preparation, issuance and delivery
of the certificates, if any, for the Placement Shares to MLV, including any
stock or other transfer taxes and any capital duties, stamp duties or other
duties or taxes payable upon the sale, issuance or delivery of the Placement
Shares to MLV, (iv) the fees and disbursements of the counsel, accountants and
other advisors to the Company, (v)  the fees and expenses of the transfer agent
and registrar for the Common Stock, (vi) the filing fees incident to any review
by FINRA of the terms of the sale of the Placement Shares, and (vii) the fees
and expenses incurred in connection with the listing of the Placement Shares on
the Exchange.



3.
Conditions to MLV’s Obligations. The obligations of MLV hereunder with respect
to a Placement will be subject to the continuing accuracy and completeness of
the representations and warranties made by the Company herein, to the due
performance by the Company of its obligations hereunder, to the completion by
MLV of a due diligence review satisfactory to it in its reasonable judgment, and
to the continuing satisfaction (or waiver by MLV in its sole discretion) of the
following additional conditions:



(a) Registration Statement Effective. The Registration Statement shall have
become effective and shall be available for the (i) resale of all Placement
Shares issued to MLV and not yet sold by MLV and (ii) sale of all Placement
Shares contemplated to be issued by any Placement Notice.


(b) No Material Notices. None of the following events shall have occurred and be
continuing: (i) receipt by the Company of any request for additional information
from the Commission or any other federal or state governmental authority during
the period of effectiveness of the Registration Statement, the response to which
would require any post-effective amendments or supplements to the Registration
Statement or the Prospectus; (ii) the issuance by the Commission or any other
federal or state governmental authority of any stop order suspending the
effectiveness of the Registration Statement or the initiation of any proceedings
for that purpose; (iii) receipt by the Company of any notification with respect
to the suspension of the qualification or exemption from qualification of any of
the Placement Shares for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose; or


(iv) the occurrence of any event that makes any material statement made in the
Registration Statement or the Prospectus or any material document incorporated
or deemed to be incorporated therein by reference untrue in any material respect
or that requires the making of any changes in the Registration Statement, the
Prospectus or documents so that, in the case of the Registration Statement, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein not misleading and, that in the case of the Prospectus, it
will not contain any materially untrue statement of a material fact or omit to
state any material fact required to be stated therein or necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.

 
 

--------------------------------------------------------------------------------

 
 
(c) No Misstatement or Material Omission. MLV shall not have advised the Company
that the Registration Statement or Prospectus, or any amendment or supplement
thereto, contains an untrue statement of fact that in MLV’s reasonable opinion
is material, or omits to state a fact that in MLV’s opinion is material and is
required to be stated therein or is necessary to make the statements therein not
misleading.


(d) Material Changes. Except as contemplated in the Prospectus, or disclosed in
the Company’s reports filed with the Commission, there shall not have been any
material adverse change, on a consolidated basis, in the authorized capital
stock of the Company or any Material Adverse Effect, or any development that
could reasonably be expected to cause a Material Adverse Effect, or a
downgrading in or withdrawal of the rating assigned to any of the Company’s
securities (other than asset backed securities) by any rating organization or a
public announcement by any rating organization that it has under surveillance or
review its rating of any of the Company’s securities (other than asset backed
securities), the effect of which, in the case of any such action by a rating
organization described above, in the reasonable judgment of MLV (without
relieving the Company of any obligation or liability it may otherwise have), is
so material as to make it impracticable or inadvisable to proceed with the
offering of the Placement Shares on the terms and in the manner contemplated in
the Prospectus.


(e) Legal Opinion. MLV shall have received the opinions of Company Counsel
required to be delivered pursuant Section 7(m) on or before the date on which
such delivery of such opinions are required pursuant to Section 7(m).


(f) Comfort Letter. MLV shall have received the Comfort Letter required to be
delivered pursuant Section 7(n) on or before the date on which such delivery of
such letter is required pursuant to Section 7(n).


(g) Representation Certificate. MLV shall have received the certificate required
to be delivered pursuant to Section 7(l) on or before the date on which delivery
of such certificate is required pursuant to Section 7(l).


(h) No Suspension. Trading in the Common Stock shall not have been suspended on
the Exchange and the Common Stock shall not have been delisted from the
Exchange.


(i) Other Materials. On each date on which the Company is required to deliver a
certificate pursuant to Section 7(l), the Company shall have furnished to MLV
such appropriate further information, certificates and documents as MLV may
reasonably request.  All such opinions, certificates, letters and other
documents will be in compliance with the provisions hereof.  The Company will
furnish MLV with such conformed copies of such opinions, certificates, letters
and other documents as MLV shall reasonably request.


(j) Securities Act Filings Made. All filings with the Commission required by
Rule 424 under the Securities Act to have been filed prior to the issuance of
any Placement Notice hereunder shall have been made within the applicable time
period prescribed for such filing by Rule 424.


(k) Approval for Listing. The Placement Shares shall either have been approved
for listing on the Exchange, subject only to notice of issuance, or the Company
shall have filed an application for listing of the Placement Shares on the
Exchange at, or prior to, the issuance of any Placement Notice.


(l) No Termination Event. There shall not have occurred any event that would
permit MLV to terminate this Agreement pursuant to Section 12(a).
 
11. Indemnification and Contribution.


(a) Company Indemnification. The Company agrees to indemnify and hold harmless
MLV, its partners, members, directors, officers, employees and agents and each
person, if any, who controls MLV within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act as follows:


(i) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, arising out of or based upon any untrue statement
or alleged untrue statement of a material fact contained in the Registration
Statement (or any amendment thereto), or the omission or alleged omission
therefrom of a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any untrue statement or
alleged untrue statement of a material fact included in any related Issuer Free
Writing Prospectus or the Prospectus (or any amendment or supplement thereto),
or the omission or alleged omission therefrom of a material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading;


(ii) against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, joint or several, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body,

 
 

--------------------------------------------------------------------------------

 


commenced or threatened, or of any claim whatsoever based upon any such untrue
statement or omission, or any such alleged untrue statement or omission;
provided that (subject to Section 11(d) below) any such settlement is effected
with the written consent of the Company, which consent shall not unreasonably be
delayed or withheld; and


(iii) against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel), reasonably incurred in investigating, preparing
or defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under (i)
or (ii) above,


provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with written information furnished to the
Company by MLV expressly for use in the Registration Statement (or any amendment
thereto), or in any related Issuer Free Writing Prospectus or the Prospectus (or
any amendment or supplement thereto).


(b) MLV Indemnification. MLV agrees to indemnify and hold harmless the Company
and its directors and each officer of the Company who signed the Registration
Statement, and each person, if any, who (i) controls the Company within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act or
(ii) is controlled by or is under common control with the Company against any
and all loss, liability, claim, damage and expense described in the indemnity
contained in Section 11(c), as incurred, but only with respect to untrue
statements or omissions, or alleged untrue statements or omissions, made in the
Registration Statement (or any amendments thereto) or the Prospectus (or any
amendment or supplement thereto) in reliance upon and in conformity with
information relating to MLV and furnished to the Company in writing by MLV
expressly for use therein.


(c) Procedure. Any party that proposes to assert the right to be indemnified
under this Section 11 will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Section 11, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from (i) any liability that it might have to any
indemnified party otherwise than under this Section 11 and (ii) any liability
that it may have to any indemnified party under the foregoing provision of this
Section 11 unless, and only to the extent that, such omission results in the
forfeiture of substantive rights or defenses by the indemnifying party.  If any
such action is brought against any indemnified party and it notifies the
indemnifying party of its commencement, the indemnifying party will be entitled
to participate in and, to the extent that it elects by delivering written notice
to the indemnified party promptly after receiving notice of the commencement of
the action from the indemnified party, jointly with any other indemnifying party
similarly notified, to assume the defense of the action, with counsel reasonably
satisfactory to the indemnified party, and after notice from the indemnifying
party to the indemnified party of its election to assume the defense, the
indemnifying party will not be liable to the indemnified party for any legal or
other expenses except as provided below and except for the reasonable costs of
investigation subsequently incurred by the indemnified party in connection with
the defense.  The indemnified party will have the right to employ its own
counsel in any such action, but the fees, expenses and other charges of such
counsel will be at the expense of such indemnified party unless (1) the
employment of counsel by the indemnified party has been authorized in writing by
the indemnifying party, (2) the indemnified party has reasonably concluded
(based on advice of counsel) that there may be legal defenses available to it or
other indemnified parties that are different from or in addition to those
available to the indemnifying party, (3) a conflict or potential conflict exists
(based on advice of counsel to the indemnified party) between the indemnified
party and the indemnifying party (in which case the indemnifying party will not
have the right to direct the defense of such action on behalf of the indemnified
party) or (4) the indemnifying party has not in fact employed counsel to assume
the defense of such action within a reasonable time after receiving notice of
the commencement of the action, in each of which cases the reasonable fees,
disbursements and other charges of counsel will be at the expense of the
indemnifying party or parties.  It is understood that the indemnifying party or
parties shall not, in connection with any proceeding or related proceedings in
the same jurisdiction, be liable for the reasonable fees, disbursements and
other charges of more than one separate firm admitted to practice in such
jurisdiction at any one time for all such indemnified party or parties.  All
such fees, disbursements and other charges will be reimbursed by the
indemnifying party promptly after the indemnifying party receives a written
invoice relating to fees, disbursements and other charges in reasonable detail.
An indemnifying party will not, in any event, be liable for any settlement of
any action or claim effected without its written consent.  No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
11 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent (1) includes an unconditional release of each
indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 
 

--------------------------------------------------------------------------------

 
 
(d) Settlement Without Consent if Failure to Reimburse. If an indemnified party
shall have requested an indemnifying party to reimburse the indemnified party
for reasonable fees and expenses of counsel for which it is entitled to be
reimbursed under this Section 11, such indemnifying party agrees that it shall
be liable for any settlement of the nature contemplated by Section 11(a)(ii)
effected without its written consent if (1) such settlement is entered into more
than 45 days after receipt by such indemnifying party of the aforesaid request,


(2) such indemnifying party shall have received notice of the terms of such
settlement at least 30 days prior to such settlement being entered into and (3)
such indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.


(e) Contribution. In order to provide for just and equitable contribution in
circumstances in which the indemnification provided for in the foregoing
paragraphs of this Section 11 is applicable in accordance with its terms but for
any reason is held to be unavailable from the Company or MLV, the Company and
MLV will contribute to the total losses, claims, liabilities, expenses and
damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than MLV, such as persons who control
the Company within the meaning of the Securities Act, officers of the Company
who signed the Registration Statement and directors of the Company, who also may
be liable for contribution) to which the Company and MLV may be subject in such
proportion as shall be appropriate to reflect the relative benefits received by
the Company on the one hand and MLV on the other hand.  The relative benefits
received by the Company on the one hand and MLV on the other hand shall be
deemed to be in the same proportion as the total net proceeds from the sale of
the Placement Shares (before deducting expenses) received by the Company bear to
the total compensation received by MLV (before deducting expenses) from the sale
of Placement Shares on behalf of the Company.  If, but only if, the allocation
provided by the foregoing sentence is not permitted by applicable law, the
allocation of contribution shall be made in such proportion as is appropriate to
reflect not only the relative benefits referred to in the foregoing sentence but
also the relative fault of the Company, on the one hand, and MLV, on the other
hand, with respect to the statements or omission that resulted in such loss,
claim, liability, expense or damage, or action in respect thereof, as well as
any other relevant equitable considerations with respect to such offering. Such
relative fault shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or MLV, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or
omission.  The Company and MLV agree that it would not be just and equitable if
contributions pursuant to this Section 11(e) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 11(e)
shall be deemed to include, for the purpose of this Section 11(e), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 11(c) hereof.  Notwithstanding the foregoing provisions of this
Section 11(e), MLV shall not be required to contribute any amount in excess of
the commissions received by it under this Agreement and no person found guilty
of fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) will be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.  For purposes of this Section
11(e), any person who controls a party to this Agreement within the meaning of
the Securities Act, and any officers, directors, partners, employees or agents
of MLV, will have the same rights to contribution as that party, and each
officer and director of the Company who signed the Registration Statement will
have the same rights to contribution as the Company, subject in each case to the
provisions hereof.  Any party entitled to contribution, promptly after receipt
of notice of commencement of any action against such party in respect of which a
claim for contribution may be made under this Section 11(e), will notify any
such party or parties from whom contribution may be sought, but the omission to
so notify will not relieve that party or parties from whom contribution may be
sought from any other obligation it or they may have under this Section 11(e)
except to the extent that the failure to so notify such other party materially
prejudiced the substantive rights or defenses of the party from whom
contribution is sought. Except for a settlement entered into pursuant to the
last sentence of Section 11(c) hereof, no party will be liable for contribution
with respect to any action or claim settled without its written consent if such
consent is required pursuant to Section 11(c) hereof.

 
 

--------------------------------------------------------------------------------

 
 
12. Representations and Agreements to Survive Delivery. The indemnity and
contribution agreements contained in Section 11 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of MLV, any controlling
persons, or the Company (or any of their respective officers, directors or
controlling persons), (ii) delivery and acceptance of the Placement Shares and
payment therefor or (iii) any termination of this Agreement for a period of
three (3) years.


13. Termination.


(a) MLV may terminate this Agreement, by notice to the Company, as hereinafter
specified at any time (1) if there has been, since the time of execution of this
Agreement or since the date as of which information is given in the Prospectus,
any change, or any development or event involving a prospective change, in the
condition, financial or otherwise, or in the business, properties, earnings,
results of operations or prospects of the Company and its Subsidiaries
considered as one enterprise, whether or not arising in the ordinary course of
business, which individually or in the aggregate, in the sole judgment of MLV is
material and adverse and makes it impractical or inadvisable to market the
Placement Shares or to enforce contracts for the sale of the Placement Shares,
(2) if there has occurred any material adverse change in the financial markets
in the United States or the international financial markets, any outbreak of
hostilities or escalation thereof or other calamity or crisis or any change or
development involving a prospective change in national or international
political, financial or economic conditions, in each case the effect of which is
such as to make it, in the judgment of MLV, impracticable or inadvisable to
market the Placement Shares or to enforce contracts for the sale of the
Placement Shares, (3) if trading in the Common Stock has been suspended or
limited by the Commission or the Exchange, or if trading generally on the
Exchange has been suspended or limited, or minimum prices for trading have been
fixed on the Exchange, (4) if any suspension of trading of any securities of the
Company on any exchange or in the over-the­counter market shall have occurred
and be continuing, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities. Any such termination shall be without liability of any party
to any other party except that the provisions of Section 8 (Expenses), Section
11 (Indemnification), Section 12 (Survival of Representations), Section 18
(Applicable Law; Waiver of Jury Trial) and Section 19 (Consent to Jurisdiction)
hereof shall remain in full force and effect notwithstanding such
termination.  If MLV elects to terminate this Agreement as provided in this
Section 13(a), MLV shall provide the required notice as specified in Section 14
(Notices).


(b) The Company shall have the right, by giving ten (10)  days notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement.  Any such termination shall be without
liability of any party to any other party except that the provisions of Section
9, Section 11, Section 12, Section 18 and Section 19 hereof shall remain in full
force and effect notwithstanding such termination.


(c) MLV shall have the right, by giving ten (10) days notice as hereinafter
specified to terminate this Agreement in its sole discretion at any time after
the date of this Agreement.  Any such termination shall be without liability of
any party to any other party except that the provisions of Section 9, Section
11, Section 12, Section 18 and Section 19 hereof shall remain in full force and
effect notwithstanding such termination.


(d) Unless earlier terminated pursuant to this Section 13, this Agreement shall
automatically terminate upon the issuance and sale of all of the Placement
Shares through MLV on the terms and subject to the conditions set forth herein
except that the provisions of Section 9, Section 11, Section 11, Section 12,
Section 18 and Section 19 hereof shall remain in full force and effect
notwithstanding such termination.


(e) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 13(a), (b), (c), or (d) above or otherwise by mutual
agreement of the parties; provided, however, that any such termination by mutual
agreement shall in all cases be deemed to provide that Section 9, Section 11,
Section 12, Section 18 and Section 19 shall remain in full force and effect.
Upon termination of this Agreement, the Company shall not have any liability to
MLVs for any discount, commission or other compensation with respect to any
Shares not otherwise sold by MLVs under this Agreement.


(f) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided, however, that such termination shall
not be effective until the close of business on the date of receipt of such
notice by MLV or the Company, as the case may be.  If such termination shall
occur prior to the Settlement Date for any sale of Placement Shares, such
Placement Shares shall settle in accordance with the provisions of this
Agreement.
 
 
 

--------------------------------------------------------------------------------

 

14. Notices. All notices or other communications required or permitted to be
given by any party to any other party pursuant to the terms of this Agreement
shall be in writing, unless otherwise specified, and if sent to MLV, shall be
delivered to:


McNicoll, Lewis & Vlak LLC 1251 Avenue of the Americas, 41st Floor New York, NY
10020
 
LeClairRyan, P.C. 830 Third Avenue New York, NY 10022 Attention: James T. Seery
Facsimile: (973) 491-3415 Email:  James.Seery@leclairryan.com


and if to the Company, shall be delivered to:


Paramount Gold and Silver Corp. 346 Waverly Street, Suite 110 Ottawa, Ontario
Canada K2POW5
 
Jeffrey G. Klein, P.A. 301 Yamato Road Suite 1240 Boca Raton, Florida 33431
Facsimile: (561) 994-6693 Email:   jklein@jkleinlegal.com


Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such
purpose.  Each such notice or other communication shall be deemed given (i) when
delivered personally or by verifiable facsimile transmission (with an original
to follow) on or before 4:30 p.m., New York City time, on a Business Day or, if
such day is not a Business Day, on the next succeeding Business Day,
(ii) on the next Business Day after timely delivery to a nationally-recognized
overnight courier and (iii) on the Business Day actually received if deposited
in the U.S. mail (certified or registered mail, return receipt
 

 Attention:   General Counsel  Facsimile:   (212) 317-1515  with a copy to:    

 
requested, postage prepaid).  For purposes of this Agreement, “Business Day”
shall mean any day on which the Exchange and commercial banks in the City of New
York are open for business.


An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 14 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives confirmation
of receipt by the receiving party.  Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.


15.
Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the Company and MLV and their respective successors and the
affiliates, controlling persons, officers and directors referred to in Section
11 hereof.  References to any of the parties contained in this Agreement shall
be deemed to include the successors and permitted assigns of such party. Nothing
in this Agreement, express or implied, is intended to confer upon any party
other than the parties hereto or their respective successors and permitted
assigns any rights, remedies, obligations or liabilities under or by reason of
this Agreement, except as expressly provided in this Agreement.  Neither party
may assign its rights or obligations under this Agreement without the prior
written consent of the other party.


 
 

--------------------------------------------------------------------------------

 
 
16.
Adjustments for Stock Splits. The parties acknowledge and agree that all
share-related numbers contained in this Agreement shall be adjusted to take into
account any share consolidation, stock split, stock dividend, corporate
domestication or similar event effected with respect to the Placement Shares.



17.
Entire Agreement; Amendment; Severability. This Agreement (including all
schedules and exhibits attached hereto and Placement Notices issued pursuant
hereto) constitutes the entire agreement and supersedes all other prior and
contemporaneous agreements and undertakings, both written and oral, among the
parties hereto with regard to the subject matter hereof. Neither this Agreement
nor any term hereof may be amended except pursuant to a written instrument
executed by the Company and MLV.  In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable as written by a court of competent
jurisdiction, then such provision shall be given full force and effect to the
fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement.



18.
GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL BE GOVERNED
BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF DAY REFER TO
NEW YORK CITY TIME. THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.



19.
CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO THE
NON-EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF.  NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.



20.
Use of Information. MLV may not use any information gained in connection with
this Agreement and the transactions contemplated by this Agreement, including
due diligence, to advise any party with respect to transactions not expressly
approved by the Company.



21.
Counterparts. This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.  Delivery of an executed Agreement by one party to
the other may be made by facsimile transmission.

 
 
 

--------------------------------------------------------------------------------

 

22. Effect of Headings.


The section and Exhibit headings herein are for convenience only and shall not
affect the construction hereof.


23. Permitted Free Writing Prospectuses.


The Company represents, warrants and agrees that, unless it obtains the prior
consent of MLV, and MLV represents, warrants and agrees that, unless it obtains
the prior consent of the Company, it has not made and will not make any offer
relating to the Placement Shares that would constitute an Issuer Free Writing
Prospectus, or that would otherwise constitute a “free writing prospectus,” as
defined in Rule 405, required to be filed with the Commission.  Any such free
writing prospectus consented to by MLV or by the Company, as the case may be, is
hereinafter referred to as a “Permitted Free Writing Prospectus.”  The Company
represents and warrants that it has treated and agrees that it will treat each
Permitted Free Writing Prospectus as an “issuer free writing prospectus,” as
defined in Rule 433, and has complied and will comply with the requirements of
Rule 433 applicable to any Permitted Free Writing Prospectus, including timely
filing with the Commission where required, legending and record keeping.  For
the purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit G hereto are Permitted Free Writing
Prospectuses.


24. Absence of Fiduciary Relationship.


The Company acknowledges and agrees that:


(a) MLV is acting solely as agent in connection with the public offering of the
Placement Shares and in connection with each transaction contemplated by this
Agreement and the process leading to such transactions, and no fiduciary or
advisory relationship between the Company or any of its respective affiliates,
stockholders (or other equity holders), creditors or employees or any other
party, on the one hand, and MLV, on the other hand, has been or will be created
in respect of any of the transactions contemplated by this Agreement,
irrespective of whether or not MLV has advised or is advising the Company on
other matters, and MLV has no obligation to the Company with respect to the
transactions contemplated by this Agreement except the obligations expressly set
forth in this Agreement;


(b) it is capable of evaluating and understanding, and understands and accepts,
the terms, risks and conditions of the transactions contemplated by this
Agreement;


(c) MLV has not provided any legal, accounting, regulatory or tax advice with
respect to the transactions contemplated by this Agreement and it has consulted
its own legal, accounting, regulatory and tax advisors to the extent it has
deemed appropriate;


(d) it is aware that MLV and its affiliates are engaged in a broad range of
transactions which may involve interests that differ from those of the Company
and MLV has no obligation to disclose such interests and transactions to the
Company by virtue of any fiduciary, advisory or agency relationship or
otherwise; and


(e) it waives, to the fullest extent permitted by law, any claims it may have
against MLV for breach of fiduciary duty or alleged breach of fiduciary duty in
connection with the sale of Placement Shares under this Agreement and agrees
that MLV shall not have any liability (whether direct or indirect, in contract,
tort or otherwise) to it in respect of such a fiduciary duty claim or to any
person asserting a fiduciary duty claim on its behalf or in right of it or the
Company, employees or creditors of Company, other than in respect of MLV’s
obligations under this Agreement and to keep information provided by the Company
to MLV and MLV's counsel confidential to the extent not otherwise
publicly-available.

 
 

--------------------------------------------------------------------------------

 
 
25. Definitions.


As used in this Agreement, the following terms have the respective meanings set
forth below:


“Applicable Time” means (i) each Representation Date and (ii) the time of each
sale of any Placement Shares pursuant to this Agreement.


“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.


“Rule 163,” “Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule
424(b),” “Rule 430B,” and “Rule 433” refer to such rules under the Securities
Act Regulations.


All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be.


All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by MLV outside of
the United States.

 
 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the understanding between the Company and
MLV, please so indicate in the space provided below for that purpose, whereupon
this letter shall constitute a binding agreement between the Company and MLV.


,



  Very truly yours      
PARAMOUNT GOLD AND SILVER CORP.
     
By:
/s/ Carlo Buffone
   
Name: Carlo Buffone
   
Title:  Chief Financial Officer

 



  ACCEPTED as of the date first-above written:      
MCNICOLL,  LEWIS & VLAK LLC
     
By:
/s/ Patrice McNicoll
   
Name:  Patrice McNicoll
   
Title: Chief Executive Officer

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 1


FORM OF PLACEMENT NOTICE




From:
Paramount Gold and Silver Corp.
To:
McNicoll, Lewis & Vlak LLC
 
Attention: Patrice McNicoll
Subject:
At Market Issuance--Placement Notice
Gentlemen:
 

 
Pursuant to the terms and subject to the conditions contained in the At Market
Issuance Sales Agreement between Paramount Gold and Silver Corp., a Delaware
corporation (the “Company”) and McNicoll, Lewis & Vlak LLC (“MLV”), June 23,
2011, the Company hereby requests that MLV sell up to ____________ of the
Company’s Common Stock, no par value per share, at a minimum market price of
$_______ per share, during the time period beginning [month, day, time] and
ending [month, day, time].

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2


Compensation


The Company shall pay to MLV in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0 % of the gross proceeds from
each sale of Placement Shares.

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3


Notice Parties


 
The Company Christopher Crupi Carlo Buffone



 
MLV Randy Billhardt  Dean Colucci  Ryan Loforte  Patrice McNicoll


 
 

--------------------------------------------------------------------------------

 

SCHEDULE 4


Subsidiaries


•
Paramount Gold de Mexico S.A. CV.



•
Magnetic Resources Ltd.



•
Compania Minera Paramount SAC



•
Paramount Metals Corp.



•
X-Cal Resources, Ltd.

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7(l)


Form of Representation Date Certificate


This Officer’s Certificate (this “Certificate”) is executed and delivered in
connection with Section 7(l) of the At Market Issuance Sales Agreement (the
“Agreement”), June 23, 2011, and entered into between Paramount Gold and Silver
Corp. (the “Company”) and McNicoll, Lewis & Vlak LLC. All capitalized terms used
but not defined herein shall have the meanings given to such terms in the
Agreement


The undersigned, a duly appointed and authorized officer of the Company, having
made reasonable inquiries to establish the accuracy of the statements below and
having been authorized by the Company to execute this certificate on behalf of
the Company, hereby certifies as follows:


1.
As of the date of this Certificate, (i) the Registration Statement does not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein not misleading and (ii) neither the Registration Statement nor the
Prospectus contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading and (iii) no event has occurred as a result of which it is
necessary to amend or supplement the Prospectus in order to make the statements
therein not untrue or misleading for (i) and (ii) to be true.



2.
Each of the representations and warranties of the Company contained in the
Agreement were, when originally made, and are, as of the date of this
Certificate, true and correct in all material respects.



3.
Except as waived by MLV in writing, each of the covenants required to be
performed by the Company in the Agreement on or prior to the date of the
Agreement, this Representation Date, and each such other date prior to the date
hereof as set forth in the Agreement, has been duly, timely and fully performed
in all material respects and each condition required to be complied with by the
Company on or prior to the date of the Agreement, this Representation Date, and
each such other date prior to the date hereof as set forth in the Agreement has
been duly, timely and fully complied with in all material respects.



4.
Subsequent to the date of the most recent financial statements in the
Prospectus, and except as described in the Prospectus, including Incorporated
Documents, there has been no material adverse change.



5.
No stop order suspending the effectiveness of the Registration Statement or of
any part thereof has been issued, and no proceedings for that purpose have been
instituted or are pending or threatened by any securities or other governmental
authority (including, without limitation, the Commission).



6.
No order suspending the effectiveness of the Registration Statement or the
qualification or registration of the Placement Shares under the securities or
Blue Sky laws of any jurisdiction are in effect and no proceeding for such
purpose is pending before, or threatened, to the Company's knowledge or in
writing by, any securities or other governmental authority (including, without
limitation, the Commission).



The undersigned has executed this Officer's Certificate as of the date first
written above. PARAMOUNT GOLD AND SILVER CORP.



 
By:
         
Name:
   
Title:
 

 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT 7(m)


1.
The Company is a corporation duly formed and validly existing in good standing
under the laws of the State of Delaware.



2.
The Company has the corporate power to own its properties and engage in its
business as described in the Registration Statement and the Prospectus
Supplement.



3.
The issuance and sale by the Company of the Placement Shares will not violate
the Company's articles of incorporation or by-laws.



4.
The execution and delivery by the Company of, and the performance by the Company
of its obligations under the Sales Agreement has been duly authorized by all
necessary corporate action on the part of the Company.



5.
No authorization or consent of or notice to any governmental authority is
required in connection with the issue and sale of the Placement Shares.



6.
There are no pre-emptive or other rights to subscribe for or purchase, or any
restriction on the voting or transfer of, the common shares of the Company
pursuant to the Company's certificate and articles of incorporation or by-laws,
except for the provision in the Company's by-laws that provides that the Company
may refuse to register a transfer of all or part of the shares held by a
shareholder where that shareholder has defaulted in the payment of any interest
and/or principal due in respect of any indebtedness owing by such shareholder to
the Company when same becomes due and payable and continues in such default for
a period of 30 days after notice in writing thereof has been given by the
Company to such shareholder.



7.
The Placement Shares have been validly created and allotted and, when issued to
the Purchasers in accordance with the terms of the Sales Agreement, will be
validly issued and outstanding as fully paid and non-assessable common shares of
the Company.



8.
The Company is duly qualified to do business as a foreign corporation in each
jurisdiction in which the Company owns any material property or conducts any
material business or  in which the failure to be qualified as a foreign
corporation would have a Material Adverse Effect.



9.
The issuance and sale by the Company of the Placement Shares will not (i) breach
or result in a default by the Company under any agreement included as an exhibit
to the Registration Statement or as an exhibit to any report filed by the
Company with the Commission pursuant to the Securities and Exchange Act 1934
(the “Exchange Act”) and expressly incorporated by reference into the
Registration Statement; or (ii) violate any applicable U.S. statute, law, rule
or regulation, or any decree, judgment or order specifically naming the Company
(other than state and foreign securities or blue sky laws of the various
jurisdictions in which the Placement Shares may be offered) except in the case
of clause (ii) for such violations that individually or in the aggregate could
not be reasonably expected to have a Material Adverse Effect.



10.
To our knowledge, there is no indenture, contract, lease, mortgage, deed of
trust, note agreement, loan or other agreement or instrument of a character
required to be filed as an exhibit to the Registration Statement, which is not
filed as required by the Securities Act and the rules and regulations
thereunder.



11.
No approval, authorization or other action by or filing with any governmental
authority is required on the part of the Company to permit the Company to issue
and sell the Placement Shares, except for such as have been duly obtained or
made or as may be required under the Securities Act, the Exchange Act, blue sky
laws of any state, the NYSE Amex rules, or the rules and regulations of the
Financial Industry Regulatory Authority (“FINRA”).



12.
To our knowledge, except as described in the Registration Statement, the
Prospectus Supplement or the Incorporated Documents, including the exhibits
filed in connection therewith, there are no persons with registration rights or
other similar rights to have any securities of the Company registered pursuant
to the Registration Statement.


 
 

--------------------------------------------------------------------------------

 
 
13.
The Registration Statement, Base Prospectus and the Prospectus Supplement (other
than the financial statements and schedules and other financial data included or
incorporated by reference therein, as to which we express no opinion), as of
their respective effective and issue dates, complied as to form in all material
respects with the requirements of the Exchange Act, as amended, and the rules
and regulations of the Commission thereunder.



14.
Each Transaction Document executed by the Company constitutes the valid and
binding agreement of the Company, enforceable against the Company in accordance
with its terms.



15.
The Company is not subject to regulation as an “investment company” under the
Investment Company Act of 1940, as amended.



16.
[Negative Assurances]

 



--------------------------------------------------------------------------------